Title: To George Washington from Henry Beekman Livingston, 12 June 1789
From: Livingston, Henry Beekman
To: Washington, George



Sir,
Rhinebeck [N.Y.] 12th June A.D. 1789

May it please your Excellency
The Confidence with which I have presumed to address you I hope will not be displeasing as it arrises in some measure from the Gracious Reception You have been pleased to give me on every Reasonable application I have had the Honour to make you.
My Confidence in America when strugling for Freedom, has reduced me to Poverty, and distress, and from this Circumstance alone I humbly conceive myself intituled to some Compensation for my Services and Losses and I Apply now to your Excellency with more Freedom because in the arrangement of Offices ample Compensation may be made me and my future Services will repay my Country.
When I embraced the Profession of Arms little did I think necessity would ever oblige me to solicit an office for a genteel Subsistance. My Father haveing made ample Provision for me but this Vanished with the Continental Currency—In the year A.D. 1780 I had due to me in that money at three Installments of three, Six, and Nine Months distance £218,000, Pensilvania Currency arrissing from the Sale of 36,400 Acrees of Land in this State which I inherritted, most of which Lands have since been sold at two & three Dollars the Acree by the Person who purchased of me part of this Money with the proceeds of some successfull Privateers Amounting to £20,000 more I had on hand at the time Congress passed their Resolution makeing one Hard Dollar equal to 40 by the depreciation in Consequence of

this act I lost near half of my property & the Rapidity with which it declined aftur this is well known to your Excellency. About twenty thousand Pounds Lawfull Money of Masachusets I had an Opportunity advantageously to dispose of the Proceeds of which together with a Small Farm my Mother presented me with alone has kept me from extreem Indigence, the Payments ariseing from the Sale of my Lands being worth little or nothing when they became receivable. Previous to the late great and Happy Revolution in american Affairs—I intended to have endeavourd to better my Situation by removeing into the Spanish Claim upon the River Missicipi haveing had some Communications and incouragement from Mr Gardoqui the Spanish Ambassador on the Subject But am at present Restrained by the undecided Claims of two Powers to that Country and more especially by Your Excellencies Happy Accession to the Government of the United States hopeing that as the Father and protector of your People your Clemency will be extended to one who from his Misfortunes only Claims the Priviledge of Addressing you. I have the Honour Resspectfully to subscribe myself your Excellencies most obdient and very Humble Servant

Henry B. Livingston

